981 So.2d 1253 (2008)
LION INSURANCE COMPANY and Southeast Personnel Leasing, Appellants,
v.
STATE of Florida, AGENCY FOR HEALTH CARE ADMINISTRATION and Orlando Regional Healthcare System, Inc., Appellees.
No. 1D07-4371.
District Court of Appeal of Florida, First District.
May 16, 2008.
Rayford H. Taylor of Stiles Taylor & Grace, Atlanta, Georgia, for Appellants.
Justin M. Senior and Tracy Lee Cooper, Assistants General Counsel, Agency for Health Care Administration, Tallahassee, for Appellees.
PER CURIAM.
AFFIRMED. Fairpay Solutions v. AHCA, 969 So.2d 455 (Fla. 1st DCA 2007).
BARFIELD, VAN NORTWICK, and PADOVANO, JJ., concur.